United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-10184
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

BENJAMIN DUNN,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 6:00-CR-35-1
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from representation of Benjamin Dunn and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).          Dunn

has not responded to counsel’s motion and brief.    Our independent

review of the record and counsel’s brief shows that there are no

nonfrivolous issues for appeal.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.        See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.